Case 2:20-cv-08408-GW-KS Document 8 Filed 12/28/20 Page 1 of 2 Page ID #:24

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-8408-GW (KS)                                           Date: December 28, 2020
Title       Sydney A. Petillo v. Clark




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On September 8, 2020 Plaintiff, a California state prisoner, filed a civil rights complaint
(the “Complaint”) pursuant to 42 U.S.C. § 1983 (Dkt. No. 1) and an application (the “Application”)
to proceed without prepayment of the filing fees (i.e., “IFP” or in forma pauperis) (Dkt. No. 3).
On September 21, 2020, United States District Judge George H. Wu denied the Application
because Plaintiff failed to authorize disbursements from his prison trust account to pay the filing
fees, and Judge Wu ordered Plaintiff to, within 30 days, resubmit the IFP application (and
Complaint) with a Certified Trust Account Statement and Disbursement Authorization. (Dkt. No.
5.)

        On October 26, 2020, Plaintiff submitted a “Declaration in Support of Request to Proceed
In Forma Pauperis” without any accompanying IFP form. (Dkt. No. 6.) On November 5, 2020,
Judge Wu again denied Plaintiff’s request to proceed IFP. (Dkt. No. 7.) The Court noted that
Plaintiff had again failed to submit a Certified Trust Account Statement and Disbursement
Authorization and, instead, had “unilaterally decided to pay a $20 filing fee and authorized a single
withdrawal from his trust account for that amount” even though the Court had not determined what
Plaintiff’s fee should be. (Id.) Judge Wu ordered Plaintiff to, within 30 days, resubmit the IFP
application (and Complaint) with a Certified Trust Account Statement and Disbursement
Authorization. (Id.) The Order stated that “[i]f plaintiff fails to submit the required documents
within 30 days, this case shall be DISMISSED.” (Id.)

        More than three weeks have now passed since Plaintiff’s December 5, 2020 deadline for
filing a new IFP application with a Certified Trust Account Statement and Disbursement
Authorization, and he has neither filed new IFP application nor otherwise communicated with the


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-08408-GW-KS Document 8 Filed 12/28/20 Page 2 of 2 Page ID #:25

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 20-8408-GW (KS)                                         Date: December 28, 2020
Title       Sydney A. Petillo v. Clark


Court about his case. Accordingly, the case is now subject to dismissal for failure to comply with
court orders and failure to either pay the filing fee or file a complete application to proceed IFP.
Therefore, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than January
19, 2021, why the action should not be dismissed.

        To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s form
Request to Proceed Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To
discharge this Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing
fee in full; or (2) file a complete IFP application, with the Certified Trust Account Statement
and Disbursement Authorization, with the Court on or before the January 19, 2021 deadline.

        Plaintiff’s failure to timely comply with this Order will result in the dismissal of his
case.

        IT IS SO ORDERED.
                                                                                                   :
                                                                   Initials of Preparer   gr




CV-90 (03/15)                            Civil Minutes – General                               Page 2 of 2
